DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on February 25th, 2021 in response to the Non-Final Office Action mailed on November 30th, 2020.  Per Applicant's response, Claims 42-43, 46-47, & 55 have been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 42-52, & 54-56 continue to be examined in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 42-52 & 54-56 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42-52 & 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0032702 to Gay et al. in view of US 2016/0160890 to Anderson.
	In regards to independent Claim 42, and with particular reference to Figures 1 & 7, Gay et al. (Gay) discloses:

(42)	A method (paras. 31-35) comprising: coupling a plurality of pressure exchangers (20; Figs. 1 & 7) to form a fluid manifold assembly (as seen in Fig. 7), wherein each pressure exchanger (20) comprises: a first head (46; Fig. 1) comprising a first fluid passage (54, 56) extending between opposing sides of the first head (Fig. 1); a second head (48; Fig. 1) comprising a second fluid passage (58, 60) extending between opposing sides of the second head (Fig. 1); and a rotor (44) between the first and second heads (Fig. 1), wherein coupling the plurality of pressure exchangers comprises: fluidly connecting the first fluid passages of the plurality of pressure exchangers to collectively form at least a portion of a high-pressure clean fluid manifold (114) of the fluid manifold assembly (Fig. 7; paras. 31-34); fluidly connecting the second fluid passages of the plurality of pressure exchangers to collectively form at least a portion of a high-pressure dirty fluid manifold (116) of the fluid manifold assembly (Fig. 7; paras. 31-34); fluidly connecting the high-pressure clean fluid manifold (114) with clean fluid pumps 

Although Gay discloses the majority of Applicant’s recited invention, he does not further disclose replacing a selected one of the plurality of pressure exchangers without disassembling, removing, or otherwise moving one or more adjacent pressure exchangers (Gay does not speak to replacing one of the pressure exchangers 20).
However, replacing a pressure exchanger in a well fracturing system is a well-known and common process in the art, as shown by Anderson.  As seen in Figures 1-2, Anderson discloses another pressure exchanger pump system for providing pressurized fluid into a well for fracturing purposes, and goes on to specifically disclose that such pressure exchangers (i.e. those that pump corrosive fluids, such as well fracing fluids) are susceptible to losses in efficiency, losses in performance, wear, and sometimes outright breakage, over time. As a result, these pressure exchangers must be taken off line for inspection, repair, and/or replacement when these issues occur (see para. 4).   Thus, Anderson clearly recognizes the need to replace a selected pressure exchanger (i.e. an exchanger exhibiting losses, wear, or breakage) when required in order to renew pump system performance in a well fracing application.  It is noted that Gay likewise discloses the use of pressure exchangers (20) in a well fracing application, wherein the exchangers (20) are remotely interconnected by a manifold (82) having “various conduits, pipes, hoses, and similar connections used in the hydraulic fracturing operation” (para. 32).  As such, were Gay to replace one of the exchangers (20) (i.e. by disconnecting the two heads of the exchanger from the associated manifold lines and trailer 122; see Fig. 9), the other exchanger (20) would remain assembled to the manifold (82) and trailer (122) without the need to be removed or otherwise moved.  Such replacement would likewise renew Gay’s system performance in the same manner as described in Anderson.  Therefore, to one of ordinary skill desiring a pressure exchanger system that can be easily 

In regards to Claim 43, Gay further discloses operating the manifold assembly (Fig. 7) by: injecting a low-pressure dirty fluid (86) at a first pressure (“between approximately 675 kPa and 1,400 kPa”; para. 32) into each pressure exchanger; injecting a high-pressure clean fluid (88) at a second pressure (“between approximately 100MPa to 200 MPa greater than a fracing fluid pressure”; para. 33)  into each pressure exchanger via the high-pressure clean fluid manifold, wherein the second pressure is substantially greater than the first pressure (“between approximately 100MPa to 200 MPa greater than a fracing fluid pressure”; para. 33); pressurizing the low-pressure dirty fluid utilizing the high-pressure clean fluid to form a high-pressure dirty fluid at third pressure (para. 34), wherein the third pressure is substantially greater than the first pressure (paras. 33-34); and discharging the high-pressure dirty fluid at the third pressure from each pressure exchanger via the high-pressure dirty fluid manifold (para. 34).
In regards to Claim 44, Gay further discloses that the dirty fluid (86) comprises a treatment fluid for injection into the wellbore (“fracing fluid”; “mixture of water, chemicals, and proppant”; para. 30).
In regards to Claim 45, Gay further discloses that the clean fluid (88) comprises a substantially non-abrasive solids-free fluid (“water”; para. 30).
In regards to Claim 46, Gay further discloses operating the manifold assembly (Fig. 7) by: pumping a high-pressure clean fluid (88) into the high-pressure clean fluid manifold (114); distributing branches to each of the rotary IPXs 20”; para. 33; Fig. 7); combining a high-pressure dirty fluid (86) discharged by the plurality of pressure exchangers via the high-pressure dirty fluid manifold (116); and transferring the high-pressure dirty fluid to the wellbore (96) (para. 34 & Fig. 7).
In regards to Claim 47, Gay further discloses fluidly connecting each first head of the plurality of pressure exchangers with a clean fluid destination (98) via a low-pressure clean fluid manifold (118) (Fig. 7); fluidly connecting each second head of the plurality of pressure exchangers with a dirty fluid source (100) via a low-pressure dirty fluid manifold (106) (Fig. 7); and further operating the manifold assembly by: combining a low-pressure clean fluid (88) discharged by the plurality of pressure exchangers via the low-pressure clean fluid manifold (118) for transfer to the clean fluid destination (para. 35); and distributing a low-pressure dirty fluid (86) from the dirty fluid source (100) among the plurality of pressure exchangers via the low-pressure dirty fluid manifold (106) (para. 32).
In regards to Claim 48, Gay further discloses that each rotor of the plurality of pressure exchangers comprises a plurality of chambers (68; Fig. 1) extending between opposing first and second ends (70, 72) of the rotor (Fig. 1), wherein each first fluid passage of the plurality of pressure exchangers is fluidly connected with consecutively changing ones of the chambers at the first end of the rotor in response to relative rotation between the rotor and the first head (para. 22), and wherein each second fluid passage of the plurality of pressure exchangers is fluidly connected with the consecutively changing ones of the chambers at the second end of the rotor in response to the relative rotation between the rotor and the second head (para. 22).
In regards to Claim 49, Gay further discloses that coupling the plurality of pressure exchangers comprises coupling adjacent ones of the plurality of pressure exchangers by: coupling the first heads of the adjacent pressure exchangers such that the first passages of the adjacent pressure exchangers are fluidly connected (as shown in Fig. 7; see also paras. 31-35); and coupling the second heads of the 
In regards to Claim 50, Gay further discloses that the first and second passages of the adjacent pressure exchangers are fluidly connected in series (as shown in Fig. 7; see also paras. 31-35).
In regards to Claim 51, Gay further discloses that each first head further comprises a first fluid connector (62), wherein each second head further comprises a second fluid connector (64), wherein coupling the first heads of the adjacent pressure exchangers comprises operating the first fluid connector to couple (i.e. fluidly) the first heads of the adjacent pressure exchangers, and wherein coupling the second heads of the adjacent pressure exchangers comprises operating the second fluid connector to couple (i.e. fluidly) the second heads of the adjacent pressure exchangers (paras. 22 & 26-29).
In regards to Claim 52, Gay further discloses that the first and second fluid connectors comprise flanges or threaded connectors (connectors 62 & 64 are flanges, as seen in Fig. 1; see also par. 24, which discloses flanged connectors and/or threaded connectors).
In regards to Claims 55-56, Gay as modified by Anderson discloses replacing the selected one of the plurality of pressure exchangers (i.e. a worn or damaged exchanger) with a new pressure exchanger (“replacement”, as taught in Anderson; para. 4) by: disconnecting the first head of the selected pressure exchanger from the first heads of adjacent ones of the plurality of pressure exchangers; disconnecting the second head of the selected pressure exchanger from the second heads of the adjacent pressure exchangers; removing the selected pressure exchanger; inserting the new pressure exchanger between the adjacent pressure exchangers such that first and second heads of the new pressure exchanger are aligned with the first and second heads of the adjacent pressure exchangers; connecting the first head of the new pressure exchanger with the first heads of the adjacent pressure exchangers; and connecting the second head of the new pressure exchanger with the second heads of the adjacent pressure implicit to the replacement of one of Gay’s pressure exchangers 20; as noted in the rejection of Claim 42 above, Gay’s exchangers (20) are remotely interconnected by a manifold (82) having “various conduits, pipes, hoses, and similar connections used in the hydraulic fracturing operation” (para. 32); as such, when replacing one of the exchangers (20), it would inherently require 1) disconnection of the exchanger from the associated manifold lines at both heads and 2) insertion and reconnection of a new exchanger into the same location and orientation (i.e. aligned on the trailer 122 with the other exchanger 20, as clearly shown in Figs. 7 & 9 of Gay), whereby the other exchanger (20) would remain assembled to the manifold (82) and trailer (122) in a constant position without the need to be removed or otherwise moved, as claimed).

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay-Anderson (applied above) in view of US 8,601,687 to Ochoa et al.
In regards to Claim 54, Gay discloses the method of claim 49, but does not further disclose that coupling the first heads of the adjacent pressure exchangers comprises connecting the first heads via a plurality of first tie rods extending through the first heads, and wherein coupling the second heads of the adjacent pressure exchangers comprises connecting the second heads via a plurality of second tie rods extending through the second heads (Gay does not specify how his pressure exchangers 20 are coupled, and thus, does not specifically disclose a tie rod connection).
However, coupling a plurality of pump heads together via a plurality of tie rods is well known in the art, as shown by Ochoa et al. (Ochoa).  As seen in Figs. 1-10, Ochoa specifically discloses coupling three adjacent pump heads (100) together using of a plurality of tie rods (120) extending therethrough (col. 4, line 64 – col. 5, line 19).  Ochoa makes clear that the pre-compressive force applied by the tie rods ensures a rigid connection between pump heads, thereby increasing pump lifespan and reducing the likelihood of fatigue failure.  Ochoa further makes clear that a single pump at a time can be replaced .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see also US 2016/0062370 to Gaines, US 2016/0160889 to Hoffman, and US 4,887,942, which disclose relevant pressure exchanger structures and arrangements.
This action is made NON-FINAL.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC